Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability is in response to fixing an IDS filed on 12/22/2020, claims are still in condition for Allowance.  Claims 1-30 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments/amendments filed on 3/18/2022 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."   
A final search was conducted on 4/22/2022, and the closest prior art fails to disclose, teach or even suggest “providing from the mobile security system a wake signal via the network to a mobile device, the mobile device having a mobile device processor different than the mobile security system processor, the wake signal being in response to the wake event and adapted to wake only a first portion of the mobile device from a power management mode without waking a second portion of the mobile device from the power management mode in order to perform security services, the wake signal including authentication information being usable by the mobile device to authenticate the wake signal.”
The closest prior art of Hodges, Arun and Dubal, in combination teach the waking of a computer to perform services to a device.  However, the instant application teaches an unconventional method of not only waking a computer but to only waking up part of the a computer.  Dubal teaches a listening for an update, where an update is downloaded in a low power mode, which the computer was already in.  It was not woken up into a low power mode.  And the update would not be fully installed or updated until the computer is in a full power mode.  The instant application can perform these tasks by waking a computer in the low power mode and performing them then.  It is for this reason and the reasons in the Applicant’s arguments filed on 3/18/2022 that the claims are in condition for Allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439

/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439